                          EXHIBIT 3




Case 1:21-cv-00548-WCG Filed 06/21/21 Page 1 of 3 Document 37-3
                     DECLARATION OF IVAN ISIDORE WILLIAMS

       My name is Ivan Isidore Williams. I am over the age of 18 and fully competent to make

this declaration.

       1.      I am an African-American farmer who is a member of the National Black Farmers

Association (NBFA). I want the NBFA to represent my interests in this lawsuit.

       2.      I live in Beulaville, NC, where I was also born and raised. Beulaville is rural town

of approximately 1,296 people in the southeastern part of North Carolina.

       3.      I operate a farm of over 65 acres in Beulaville, where I grow soybeans and corn. I

own some of my land, and also lease a portion of my land. I am a third-generation farmer who

has operated this farm for over 40 years. I am 60 years old.

       4.      In addition to farming, I typically work a second job to supplement my income.

For example, I have worked at a textile plant performing manufacturing work and I have also

worked as a meter reader at a utility company. I presently work a manufacturing job at a fiber

optic plant.

       5.      Around the year 2000, I took out USDA loans in the amount of approximately

$40,000. I used the loans for operating expenses and purchasing farm equipment.

       6.      As of January 1, 2021, the outstanding balance on my loan was approximately

$12,000.

       7.      Generally, I have timely made my payments on my loan. However, I have also

missed payments or been late on payments due to a variety of factors that affected my farming

business, including drought, floods, or other difficulties harvesting my crop. When I have been

late on my payments, I have received letters from USDA warning about potential foreclosure on

my property.




        Case 1:21-cv-00548-WCG Filed 06/21/21 Page 2 of 3 Document 37-3
        8.     I believe I have experienced racial discrimination from USDA representatives.

For example, in the past, I have attempted to take out additional USDA loans to operate my farm

and upgrade my equipment. However, USDA representatives discouraged me from applying for

additional loans by telling me I would be ineligible because I already had existing USDA loans.

To my knowledge, white farmers in my area have routinely been able to take out additional

USDA loans even though they similarly have existing USDA loan balances.

        9.     I believe I am eligible for loan forgiveness under Section 1005 of the American

Rescue Plan Act because I am a socially disadvantaged farmer who has an outstanding balance

on a loan with USDA.

        10.    In fact, last month, I received a letter from USDA regarding the issue of loan

forgiveness. I then followed up regarding the issue with my local USDA representative, and he

informed me that my outstanding balance would be forgiven. When I found out that my loan was

going to be forgiven, I looked forward to repurposing money that I would have used to make my

annual loan payment toward other important life expenses, such as the mortgage payment on my

residential home.

        11.    If Section 1005 is enjoined, I would therefore suffer injury.

        I declare under penalty of perjury that the foregoing is true and correct.



Date:                                                 By:
                                                            IVAN ISIDORE WILLIAMS




                                                  2

        Case 1:21-cv-00548-WCG Filed 06/21/21 Page 3 of 3 Document 37-3
